                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 14-cr-00423-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. RYAN APPLEGATE,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant Ryan Applegate’s pro se request

for compassionate release [Docket No. 432] and Motion to Supplem ent Motion for

Compassionate Release [Docket No. 438]. Pursuant to General Order 2020-07, court-

appointed counsel entered an appearance on behalf of Mr. Applegate. Docket No. 435.

On March 28, 2021, Mr. Applegate filed his supplement through counsel. Docket No.

438. The government filed an objection on April 19, 2021. Docket No. 444. Mr.

Applegate did not file a reply.

I. BACKGROUND

       Pursuant to Fed. R. Crim. P. 11(c)(1)(C), Mr. Applegate pled guilty to Count 2 of

the superseding indictment, charging a violation of 18 U.S.C. §§ 841(a)(1) and (b)(1)(A)

– possession of 500 grams or more of methamphetamine with intent to distribute.

Docket No. 89 at 2; Docket No. 218 at 1. On Septem ber 11, 2015, the Court accepted

a plea agreement, Docket No. 216 at 3, and, on December 11, 2015, sentenced Mr.
Applegate to 168 months imprisonment with five years of supervised release. Docket

No. 289 at 2. Mr. Applegate did not appeal his conviction or sentence, but did file a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. Docket

Nos. 406, 408. The Court found that Mr. Applegate’s collateral attack waiver was

enforceable and that his ineffective assistance of counsel claim failed on its merits.

See generally Docket No. 425. Mr. Applegate is currently incarcerated at the Federal

Correctional Institution Forrest City Low (“FCI Forrest City”). Docket No. 438 at 6;

Docket No. 444 at 4.

       On September 21, 2020, Mr. Applegate filed a letter “under compassionate

release and CARES Act” stating that he was in danger of contracting COVID-19, that he

had not been given his medication since June 3, 2020, and that his m ental health had

been deteriorating. Docket No. 432 at 1–3. Mr. Applegate requested release to home

confinement in Kentucky where his ex-wife and minor children live. Id. at 4. On March

28, 2021, Mr. Applegate, through counsel, filed a motion to supplement his motion for

compassionate release, Docket No. 438, which the Court construes as superseding

Docket No. 432 and to be the operative motion for compassionate release. See

Nosewicz v. Janosko, No. 16-cv-00447-PAB-KLM, 2020 WL 4041457, at *2 (D. Colo.

July 17, 2020) (“[I]t is within the Court’s discretion to grant a motion to amend a

motion, and ‘there is no reason to deny the amendment when the [Court] believes it

would be in the interests of justice to permit it.’” (quoting 5 Fed. Prac. & Proc. § 1194)).

The United States has objected to both m otions. Docket No. 444.




                                              2
II. ANALYSIS

       Title 18 section 3582(c)(1)(A) permits a district court to “reduce [a] term of

imprisonment” in certain circumstances1 “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier.” Specifically, a court may order

an inmate’s release if the court finds that (1) “extraordinary and compelling reasons

warrant such a reduction; . . . and that [(2)] such a reduction is consistent w ith

applicable policy statements issued by the Sentencing Commission” as set out in 18

U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). The government does not dispute that

Mr. Applegate has met the exhaustion requirement. Docket No. 444 at 1. Accordingly,

the Court has jurisdiction to consider the motion.

       A. Extraordinary and Compelling Reasons

       The Sentencing Commission has identified four categories of “extraordinary and


       1
           Under 18 U.S.C. § 3582(c)(1)(A), the Court may order release if it finds that:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served at least 30 years
       in prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons
       that the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.


                                               3
compelling” reasons that may warrant a sentence reduction under the First Step Act:

      (A) Medical Condition of the Defendant.–

             (i) The defendant is suffering from a terminal illness (i.e., a serious
             and advanced illness with an end of life trajectory). A specific
             prognosis of life expectancy (i.e., a probability of death within a
             specific time period) is not required. Examples include metastatic
             solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
             organ disease, and advanced dementia.

             (ii) The defendant is–

                    (I) suffering from a serious physical or medical condition,

                    (II) suffering from a serious functional or cognitive impairment, or

                    (III) experiencing deteriorating physical or mental health because
                    of the aging process,

                that substantially diminishes the ability of the defendant to provide
                self-care within the environment of a correctional facility and from
                which he or she is not expected to recover.

      (B) Age of the Defendant.– The defendant (I) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of the
      aging process; and (iii) has served at least 10 years or 75 percent of his or her
      term of imprisonment, whichever is less.

      (C) Family Circumstances.–

             (I) The death or incapacitation of the caregiver of the defendant’s minor
             child or minor children.

             (ii) The incapacitation of the defendant’s spouse or registered partner
             when the defendant would be the only available caregiver for the spouse
             or registered partner.

      (D) Other Reasons.– As determined by the Director of the Bureau of Prisons,
      there exists in the defendant's case an extraordinary and compelling reason
      other than, or in combination with, the reasons described in subdivisions (A)
      through (C).

U.S.S.G. § 1B1.13, cmt. n.1. See also United States v. Carr, 2021 WL 1400705, at *4


                                            4
(10th Cir. Apr. 14, 2021) (unpublished) (district court has discretion to conclude that

application notes to Section 1B1.13 still provide the best definition and description of

“extraordinary and compelling reasons” under the circumstances of particular case);

United States v. Ford, 2021 WL 1721054, at *3 (D. Kan. Apr. 30, 2021); United States

v. Warren, 2021 WL 1575226, at *3 (D. Kan. Apr. 22, 2021). W hile Mr. Applegate does

not specifically cite to one of the subsections above, he requests relief due to his

mental health and states that there is precedent f or courts finding “extraordinary and

compelling circumstances” where the COVID-19 pandemic has resulted in the

unavailability of drug and mental health treatment, as well as confinement in

circumstances that can degrade, rather than support, mental health. Docket No. 438 at

8 (citing United States v. Reyes, 2021 WL 22717 (S.D.N.Y. Jan. 4, 2021)). 2

       Mr. Applegate states that he was diagnosed at age 14 with “major depression,”

which is now known as “major depressive disorder.” Id. at 2. After transfer to his

current facility, FCI Forrest City, he was prescribed Prozac. Id. at 2–3. The Prozac did

not relieve his depression, and he attempted suicide. Id. at 3. He was then put on

mirtazapine, which provided relief but was discontinued. Id. He states that he has

recently been able to get the medication ordered, yet therapy has been unavailable

because of COVID-19 protocols at the facility. Id. Additionally, Mr. Applegate states



       2
         Mr. Applegate also claims that his ex-wife has struggled to support herself and
her four children because she does not have child care when her children are not in
school and that one of her children suffers from “attention deficit hyperactivity disorder,
oppositional defiant disorder, and intermittent explosive disorder.” Docket No. 438 at
3–4. Mr. Applegate states that his ex-wife “desperately needs Mr. Applegate’s help” to
care for the children. Id. at 4. He does not, however, appear to argue for relief under
subsection (C), which pertains to family circumstances. Id.

                                             5
that his sense of hopelessness and despair have increased because his opportunities

to work and take classes, which he enjoys, have been curtailed, and the facility appears

indifferent to the suffering of inmates. Id.

       The government acknowledges that an unvaccinated inmate who presents a risk

factor identified by the Centers for Disease Control as increasing the risk of an adverse

outcome from COVID-19, and who is not expected to recover from that condition,

presents an extraordinary and compelling reason under subsection (A) because such

an individual may be less able to protect himself from an unfavorable outcome. Docket

No. 444 at 6. Any argument of risk to Mr. Applegate due to the COVID-19 pandemic,

however, is low, the government contends, because there are no inmates and no staff

who are currently positive for COVID-19 at FCI Forrest City,3 and, as of April 13, 2021,

Mr. Applegate is fully vaccinated. Id. at 4–5. Moreover, the government argues, the

presence of COVID-19, on its own, cannot justify compassionate release. Id. at 6

(citing United States v. Hegyi, 2020 WL 7090710, at *2 (N.D. Ind. Dec. 4. 2020); United

States v. Tartaglione, 2020 WL 3969778, at *5–6 (E.D. Pa. July 14, 2020) (“a prisoner

seeking release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave illness

or death if infected by COVID-19; and (2) an actual, non-speculative risk of exposure to

COVID-19 in the facility where the prisoner is held”)).

       The government states that Mr. Applegate is currently listed as a “Care 1” or



       3
       As of the date of this order, there appear to be no active cases of COVID-19
among the inmate or staff populations. See Federal Bureau of Prisons, COVID-19
Cases, www.bop.gov/coronavirus/index.jsp (last accessed May 12, 2021).

                                               6
“simple care” inmate by the Bureau of Prisons. Id. at 8 (citing Docket No. 444-3). This

level is the lowest level designation. Id. The government also concedes that many

voluntary programs offered to inmates had to be “paused or curtailed due to the hig hly

contagious nature of the disease and the circumstances brought about by the

pandemic.” Id. However, the government states, programing is returning, and Mr.

Applegate participated in a program in October 2020. Id. (citing Docket No. 444-5). As

opportunities increase, the government hopes that the impact of COVID-19 protocols

on Mr. Applegate will diminish. Id.

       The Court finds that Mr. Applegate has not shown extraordinary and compelling

reasons justifying release due to his health. First, because he has been f ully

vaccinated against COVID-19, his health risks due to the pandem ic are significantly

decreased. See United States v. Smith, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3,

2021) (“absent some shift in the scientific consensus, [d]efendant’s vaccination against

COVID-19 precludes the argument that his susceptibility to the disease is ‘extraordinary

and compelling’ for purposes of § 3582(c)(1)(A).”). Second, the Court finds it likely that

prison programming will increase again soon as more inmates and staff are vaccinated

against COVID-19. Finally, Mr. Applegate’s medical records indicate that, at an April 9,

2021 encounter, he stated that he was “doing much better” since re-starting

mirtazapine, that he was sleeping well, and that he has had no problems with the

medication. See Docket No. 444-2 at 1.

       Though Mr. Applegate does not argue for release under subsection (D), the

Court will consider its applicability. Subsection (D) allows for release for reasons other



                                             7
than those set out in subsections (A)–(C), “[a]s determined by the Director of the

Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D). “[T]he BOP has issued Program

Statement 5050.50 (2019), which lists factors which the BOP uses in determining

whether extraordinary and compelling reasons exist for compassionate release.”

United States v. Turns, 2020 WL 2519710, at *3 (S.D. Ohio May 18, 2020). “BOP

Program Statement 5050.50 identifies several nonexclusive factors to determine

whether ‘other’ extraordinary and compelling reasons exist: the defendant's criminal and

personal history, nature of the offense, disciplinary infractions, length of sentence and

amount of time served, current age and age at the time of offense and sentencing,

release plans, and ‘[w]hether release would minimize the severity of the offense.’”

Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (unpublished) (quoting BOP Program

Statement 5050.50 at 12 (2019)).

         Mr. Applegate does not specifically argue that these subsection (D) factors weigh

in favor of compassionate release, but, as discussed above, instead argues that his

mental health issues, combined with decreased programming and health risks caused

by the COVID-19 pandemic, constitute an extraordinary and compelling reason for

compassionate release. See Docket No. 438 at 8. Because the list of factors set out in

Program Statement 5050.50 is nonexclusive, the Court will consider whether Mr.

Applegate has met his burden “to prove that h[is] medical conditions create

extraordinary and compelling reasons warranting a sentence reduction.” See United

States v. Edington, No. 19-cr-00174-REB-1, 2020 WL 2744140, at *4 (D. Colo. May 27,

2020).

         “The existence of the COVID-19 pandemic no doubt can be described as

                                             8
‘extraordinary’ insofar as it is [b]eyond what is usual, customary, regular, or common.”

United States v. Gonzalez, 467 F. Supp. 3d 1075, 1079 (D. Colo. 2020) (internal

quotation marks omitted). “However, because the apposite test is stated in the

conjunctive, the dangers presented by the pandemic – which impact us all, worldwide –

also must be ‘compelling’ in [the movant’s] particular circumstances.” Edington, 2020

WL 2744140, at *2; see also United States v. Bolze, 2020 WL 2521273, at *7 (E.D.

Tenn. May 13, 2020) (“[T]he COVID-19 pandemic cannot present an extraordinary and

compelling reason alone because the policy statement directs courts to consider

individual reasons for compassionate release, not general threats to the prison

population.”). It is for this reason that the cases Mr. Applegate relies on to support his

arguments for release are distinguishable. First, unlike Mr. Applegate, none of the

defendants in the cases defendant cites were fully vaccinated. Second, unlike Mr.

Applegate, none of the defendants appeared to have their health issues under control.

Third, each of the defendants either had a comorbidity that increased the COVID-19

risk or the court noted other considerations justifying compassionate release not

present here. See Reyes, 2021 WL 22717 (no mention of vaccines; finding release

appropriate where defendant had served 90% of his 30-month sentence, the facility had

no mental health treatment, and inmates were only allowed out of their cells three times

a week for a 15-minute shower); United States v. Johnson, 464 F. Supp. 3d 22, 37

(D.D.C. 2020) (mentioning vaccines being months away and finding defendant’s

pulmonary hypertension and obesity created grave risk); United States v. Pina, 2020

WL 3545514 (S.D.N.Y. June 29, 2020) (no mention of vaccination; doctor feared for



                                             9
defendant’s well-being; defendant was not able to obtain treatment); United States v.

Levy, 2020 WL 3218110 (D. Kan. Jun. 15, 2020) (no m ention of vaccination; defendant

suffered from comorbidities of age and hypertension). The Court thus finds that Mr.

Applegate has failed to demonstrate that his medical conditions create an extraordinary

and compelling reason to grant him compassionate release.

      In addition, the Court finds that the other compassionate release factors under

subsection (D) – including Mr. Applegate’s criminal history, the nature of his offense,

the length of the sentence imposed and amount of time served, his current age and age

at the time of offense and sentencing, and “[w]hether release would minimize the

severity of the offense,” Saldana, 807 F. App’x 816, 819 – do not weigh in favor of

release. See United States v. Ramirez, No. 14-cr-00249-PAB-2, 2021 W L 168448, at

*4 (D. Colo. Jan. 19, 2021).

      As discussed below, Mr. Applegate has at least 10 convictions as an adult, five

of which involved controlled substances, and seven of which were felonies. See Docket

No. 268 at 9–14. His probation was also revoked twice, id., which indicates a pattern of

failing to comply with the terms of supervision. See Ramirez, 2021 WL 168448, at *4.

The Court sentenced Mr. Applegate to 168 months imprisonment; he has served

around half of his sentence. See Docket No. 444-1 (good conduct release projection).

Releasing Mr. Applegate now would minimize the seriousness of his offenses. See

Ramirez, 2021 WL 168448, at *5 (citing Delacruz v. United States, 2020 WL 3270503,

at *5 (D.N.H. June 17, 2020) (finding sentence reduction would minimize impact and

seriousness of offense where defendant had only served half of his sentence)). Thus,



                                            10
the Court concludes that Mr. Applegate has not demonstrated extraordinary and

compelling circumstances under U.S.S.G. § 1B1.13, cmt. n.1 (A) or (D) so as to entitle

him to release under 18 U.S.C. § 3582(c)(1)(A).

       B. Section 3553(a) Factors

       Even if Mr. Applegate had demonstrated that extraordinary and compelling

reasons exist warranting his release under 18 U.S.C. § 3582(c)(1)(A)(i), the Court would

need to consider whether compassionate release is appropriate in light of the

sentencing factors set out in 18 U.S.C. § 3553(a). See, e.g., United States v.

Lochmiller, No. 09-cr-00529-PAB, 2020 W L 4783433, at *2 (D. Colo. July 20, 2020)

(“[T]he Court must consider whether the factors outlined in 18 U.S.C. § 3553(a)

support” the sentence reduction.); see also Saldana, 807 F. App’x at 819 (“Under

§ 3582(c)(1)(A)(i), a district court may grant a sentence reduction . . . after considering

the 18 U.S.C. § 3553(a) factors.”) (internal quotations omitted). These factors include

“the nature and circumstances of the offense and the history and characteristics of the

defendant,” and “the need for the sentence imposed . . . to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense, to afford adequate deterrent to criminal conduct, [and] to protect the public

from further crimes of the defendant.” 18 U.S.C. § 3553(a). “The Court also considers

whether the Defendant is a danger to the safety of any other person or to the

community.” United States v. Tate, 2020 WL 3791467, at *5 (C.D. Ill. July 7, 2020)

(citing U.S.S.G. § 1B1.13).

       Mr. Applegate does not address the specific factors set forth at § 3553(a). He



                                             11
states that he has served “slightly more than 50% of his sentence,” that, since his

incarceration began, he has worked and taken all classes available to him, and that he

is participating in the Release Preparation Plan. Docket No. 438 at 1, 9. If released,

Mr. Applegate would live with his ex-wife in Kentucky because, when the two were

married, he “worked hard, stayed sober, and was a successful parent.” Id. at 11. He

also states that his parents and sister are willing to travel to Kentucky to help him. Id.

       The government argues that Mr. Applegate has served only half of his sentence

and that he committed very serious crimes, which makes him a danger to the

community, both of which weigh against release. Docket No. 444 at 11–12. The

government characterizes Mr. Applegate as a “large-scale distributor of narcotics in

Northern Colorado.” Id. at 12. The presentence investigation report states that, when

agents raided a hotel room that he rented, agents found over 4,522.2 grams of

methamphetamine, 96.3 grams of heroin, 39 ecstasy pills, and almost $9,500 in cash.

Docket No. 268 at 6, ¶ 18. Mr. Applegate was later found with an additional 17.89

grams of heroin and a loaded semi-automatic pistol. Id., ¶ 19. A search of his home

found six additional firearms. Id. at 6–7, ¶ 20. He also admitted to having purchased

12 pounds of methamphetamine and a half-pound of heroin shortly before his arrest.

Id. at 7, ¶ 21. The report states that the parties agreed that the government’s evidence

would be that a search of Mr. Applegate’s hotel room found 11.5 pounds of

methamphetamine, which he admitted to possessing and intending to distribute. Id. at

5, ¶¶ 11–12. Far from being “a simple street level dealer,” the government

characterizes Mr. Applegate as “someone with significant connections and an ability to



                                             12
sell a large quantity of [] dangerous drugs.” Docket No. 444 at 12–13.

      Mr. Applegate’s criminal history is significant. As mentioned above, he is a

career offender with as many as seven prior felony convictions. See Docket No. 268 at

9–14. While Mr. Applegate argues that, if he were sentenced today, he would have a

“legitimate argument” for a sentencing guideline range much lower than the Court

calculated, Docket No. 438 at 9, the Court has already considered these arguments in

Mr. Applegate’s objections to the presentence report, Docket No. 256, and sentencing

statement, Docket No 267, and need not reconsider them now. See Docket No. 290

(granting Docket No. 267 and accepting the plea agreement). Indeed, the Court took

these arguments into account when it sentenced him to a term of 168 months, a

significant variance from the guideline range of 262 to 327 months. Id.

      The Court finds that the sentence imposed, well below the guideline range, was

an appropriate balance of the sentencing factors given the seriousness of the crimes.

Furthermore, the sentence promoted respect for the law and just punishment for the

offense and will deter criminal conduct and protect the public from future crimes of Mr.

Applegate. Granting Mr. Applegate’s motion would undermine these sentencing

factors. See United States v. Woods, 2020 WL 3452984, at *3 (S.D. Miss. June 24,

2020) (“Further, Woods has only served about a fourth of her sentence. . . . The Court

finds that, under these circumstances, a reduction in Woods’s sentence would not

reflect the gravity of the offense.”); United States v. Schwab, 2020 WL 3452651, at *1

(E.D. La. June 24, 2020) (“The Court finds that defendant’s sentence would not ‘reflect

the seriousness of the offense’ were he released after serving eighty-two months, or



                                           13
about thirty-four percent, of his term of imprisonment.”).

       Having determined that Mr. Applegate has failed to establish extraordinary or

compelling circumstances under § 3582(c)(1)(A) or that a reduction in sentence is

appropriate in light of the § 3553(a) factors, the Court will deny the motion for

compassionate release.

III. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that the request for compassionate release [Docket No. 432],

superseded and supplemented by Docket No. 438 is DENIED.



       DATED May 12, 2021.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                            14
